DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 - 11.  Claims 12 - 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 05/05/2022.  
Applicant argues that ‘Fockele does not teach applicants invention, specifically does not teach: scan line being continuous or uninterrupted.  However, ‘Fockele, Para 0044. 0063, teaches beam is changed but essentially constant speed over regions X1, X2, X3 and X4, Para 0008, “The individual layers are produced according to data on three-dimensional geometry,” “laser beam scans the regions to be melted in respective powered layer.”  “[S]canning process tracks are formed” “melted metal powder which join together volume element by volume element and layer by layer”. Therefore the rejection shows that the technical feature is not a special technical feature as it does not make a contribution over the prior art of ‘Fockele.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2014/0332507 Matthias Fockele (‘Fockele hereafter), App 14/361156
U.S. 2011/0293771 Oberhofer et al. (‘Oberhofer hereafter), App 13/106142
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 14 are currently being examined. 
Claims 12 - 14 have been withdrawn.
No Claims have been canceled.
Claims 4, 8 are objected for allowable subject matter.

Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11, ln 4, recites: “method according to one of claims 1.” It is believed to be a typographical error and should read:  “method according to one of claim 1.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 3, 5 - 7, 10 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0332507 Matthias Fockele (‘Fockele hereafter).

Regarding Claim[s] 1, ‘Fockele discloses all the claim limitations including: A method for providing control data for manufacturing at least one three-dimensional object by means of a layer-wise solidification of a building material in an additive manufacturing apparatus (‘Fockele, Abst, “controlled radiation by irradiating selected points of the layer according to a cross-sectional pattern of the moulded body assigned to said layer according to the geometry description data of the moulded body,” “geometric control data,” is data for manufacturing, Para 0004, 0005, teaches heating layer using controlled radiation irradiating points of the layer to a cross-sectional pattern to the geometry data of the body, Rapid Prototyping is additive manufacturing, CAD data or geometry using a computer, Para 0008 “three dimensional geometry.”), 
wherein the apparatus comprises an irradiation device for directing a beam of an electromagnetic or particle radiation onto a layer of the building material at locations corresponding to the cross-section of the at least one object in said layer so as to solidify the building material at these locations (‘Fockele, Abst, Para 0004, 0005), 
wherein the irradiation device is adapted to scan the beam in hatch lines and/or contours and/or polylines over the applied layer (‘Fockele, Abst layer cross-section pattern, Para 0008, “individual layers are produced according to data on three-dimensional geometry, e.g. a STL (stereolithography) dataset. During an irradiation process the laser beam scans the regions to be melted in the respective powdered layer.” Hatch lines will be cross section patterns, Para 0026, powder layer is scanned), 
wherein the method includes at least the following steps: 
a) determining the locations corresponding to the cross section of the at least one object for at least one of a plurality of layers of building material (‘Fockele, Abst, powdered material is solidified by melting to form connecting regions according to the cross-sectional pattern of the moulded body, preparing a next layer of powdered material on the layer irradiated most recently, determination occurs in the preparing step), 
b) determining at least two different regions to be solidified in said at least one layer (‘Fockele, Abst, powdered material is solidified by melting to form connecting regions according to the cross-sectional pattern of the moulded body, preparing a next layer of powdered material on the layer irradiated most recently, determination occurs in the preparing step), 
said at least two regions corresponding to at least a portion of a cross-section of an object in said layer (‘Fockele, Abst, powdered material is solidified by melting to form connecting regions according to the cross-sectional pattern of the moulded body, preparing a next layer of powdered material on the layer irradiated most recently, determination occurs in the preparing step), 
wherein said at least two regions are chosen from the group of: sandwiched region, down-facing region and up-facing region (‘Fockele, Figs 3a, 4a, #38, sandwiched, down and up regions, #38 is sandwiched between #2 (molded body) and #34 (irradiation points)), 
c) for said at least one layer defining a scanning sequence for the beam so as to solidify the building material at least at the locations corresponding to said portion of the cross section of the object (‘Fockele, Para 0005 raw material is solidified, Para 0008, “The individual layers are produced according to data on three-dimensional geometry, e.g. a STL dataset.  During an irradiation process the laser beam scans the regions to be melted in respective powered layer.  During this scanning process tracks are formed or also only volume elements of melted metal powder which join together volume element by volume element and layer by layer to form a compact metal part according to the geometric description data of the moulded body.”), 
wherein said scanning sequence is defined such that at an interface between a first and a second region differing from each other a scan line of the beam is continuous (‘Fockele, Para 0044. 0063, beam is changed but essentially constant speed over regions X1, X2, X3 and X4, Para 0008, “The individual layers are produced according to data on three-dimensional geometry,” “laser beam scans the regions to be melted in respective powered layer.”  “scanning process tracks are formed” “melted metal powder which join together volume element by volume element and layer by layer,” multiple regions indicates at least a second region), 
i.e. the beam is moved without interruption across the interface, wherein at least one beam parameter value is changed at the interface (‘Fockele, Para 0044, Irradiation parameters, such as the power of the laser beam #24, the focusing of the laser beam #24 and the scanning speed of the laser beam #24 can be controlled by means of control apparatus #28. 0063, “in region Xl the laser power and the extent of the point of impact of the radiation is not changed and the beam is guided at an essentially constant speed over the region Xl.), and
providing control data for the control of said irradiation device in said additive manufacturing apparatus in accordance with the scanning sequence defined in step c) for a solidification of the building material in said at least one layer (‘Fockele, Abst). 

Regarding Claim[s] 2, ‘Fockele discloses all the claim limitations including: at least one beam parameter value that is changed at the interface is chosen from the group of: beam power, 
a beam diameter, 
a beam shape and/or position of the focus of the beam and/or scanning velocity (‘Fockele, Para 0044, Irradiation parameters, such as the power of the laser beam #24, the focusing of the laser beam #24 and the scanning speed of the laser beam #24 can be controlled by means of control apparatus #28. 0063, “in region Xl the laser power and the extent of the point of impact of the radiation is not changed and the beam is guided at an essentially constant speed over the region Xl. Controls allow values to be changed). 

Regarding Claim[s] 3, ‘Fockele discloses all the claim limitations including: at least one beam parameter value is changed in accordance with a pre-defined set of beam parameter values when the scan line passes from said first region to said second region (‘Fockele, Para 0044. 0063, beam is changed but essentially constant speed over regions X1, X2, X3 and X4, Para 0008, “The individual layers are produced according to data on three-dimensional geometry,” “laser beam scans the regions to be melted in respective powered layer.”  “[S]canning process tracks are formed” “melted metal powder which join together volume element by volume element and layer by layer,” multiple regions indicates at least a second region), wherein a pre-defined set of parameter values is assigned to each region (‘Fockele, Para 0016, “enables complete control of all of the essential building parameters, such as the laser power, the laser scanning speed ect.”). 

Regarding Claim[s] 5, ‘Fockele discloses all the claim limitations including: wherein said first region and said second region are scanned using hatch lines (‘Fockele, Abst, preparing layer of powdered material in a cross-section pattern, Para 0008, “complete control of the geometric data” “beam scans the regions to be melted,” multiple regions indicates at least a second region). 

Regarding Claim[s] 6, ‘Fockele discloses all the claim limitations including: wherein the distance between neighboring hatch lines is essentially constant (‘Fockele, Para 0014, “powder can be performed with a more even temperature distribution even for complex moulded body geometries,” this will result in constant patterns). 

Regarding Claim[s] 7, ‘Fockele discloses all the claim limitations including: first region and said second region are scanned using contours (‘Fockele, Para 0005 “individual layers are joined together,” joining would produce contours). 

Regarding Claim[s] 10, ‘Fockele discloses all the claim limitations including: building material is a metal powder (‘Fockele, Para 0006, Various metals can be used as powdered material such as steel, titanium, gold, tantalum ect.”). 

Regarding Claim[s] 11, ‘Fockele discloses all the claim limitations including: A method for manufacturing at least one three-dimensional object (‘Fockele, Para 0008)
by means of a layer-wise solidification  of a building material (‘Fockele, Para 0004, selective laser melting, selected powder melting) in an additive manufacturing apparatus (‘Fockele, Para 0004, “Rapid Prototyping,” “Rapid Tooling,” “Rapid Manufacturing.”) said method comprising the following steps: 
receiving control data (‘Fockele, Fig 1, #28 (control apparatus), Para 0005, laser is controlled by control apparatus, inherently using data to communicate) provided in a method according to one of claims 1, and 
manufacturing said three-dimensional object on the basis of said control data by repeating the steps of applying layers of the building material and selectively solidifying said layers until the at least one three-dimensional object is finished (‘Fockele, Para 0004, 0005, 0008). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0332507 Matthias Fockele (‘Fockele hereafter), and further in view of U.S. 2011/0293771 Oberhofer et al. (‘Oberhofer hereafter).

Regarding Claim[s] 9, ‘Fockele discloses all the claim limitations except is silent regarding: radiation is an electromagnetic radiation supplied by a laser. 
However, ‘Oberhofer, Para 0021, teaches: “An irradiation system includes a laser #6 as a source of the electromagnetic radiation.” 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Fockele with an irradiation system where the laser is a source of electromagnetic radiation as taught by ‘Oberhofer in order to provide a laser sintering device (‘Oberhofer, Para 0021).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 4 with the limitations of claim 3 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "pre-defined sets of beam parameter values are chosen such that the energy input per unit area in downfacing regions is lower than in sandwiched regions and/or the energy input per unit area in up-facing regions is higher than in sandwiched regions.”
The closest prior art is as cited above (‘Fockele & ‘Oberhofer). ‘Fockele & ‘Oberhofer do not teach: sets of beam parameter values where the energy input per unit area in downfacing regions is lower than in sandwiched regions and/ or the input per unit area in up facing regions is higher than in sandwiched regions. Neither of these references specifically state energy input or output per unit areas in either the downfacing or up facing regions, nor the sandwiched regions. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 8 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein " first region and said second region are scanned using polylines.”
The closest prior art is as cited above (‘Fockele & ‘Oberhofer). ‘Fockele & ‘Oberhofer do not teach: a first and second region being scanned using polylines. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
05/19/2022